DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Allowable Subject Matter
Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections
Claim 12 is objected to because of the following informalities:  the claim recites “wherein each of the first source driver, the second source driver, and the second source driver comprises...”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (US Publication 2020/0335045) in view of Kwon (US Publication 2017/0053598) and in further view of Lee (US Publication 2020/0357338).
Regarding independent claim 1, Jeong teaches a display driving device comprising:

a first source driver and a second source driver (In [0132], Jeong teaches of having a plurality of source driver ICs (DDICs) each having DACs and an ADC and connected to a plurality of data lines (Figs. 9 and 13));
wherein each of the first source driver and the second source driver comprises:
a sensing circuit configured to sample and hold input signals of a multi-channel (Fig. 9 illustrates the use of a DACs, ADCs which are connected to the plurality of data lines of Fig. 13.  Fig. 9 illustrates the sensing block having a plurality of sample and hold circuit, SH (23_1 though 23_m) of a multi-channel input);
a multiplexer configured to transmit the input signals held by the sensing circuit (MUX, 22 which receives input from the sensing circuit);
an analog-to-digital converter configured to convert, into digital data, the input signals received from the multiplexer; and (ADC, 21 which receiving data from the MUX);
a transmission circuit configured to transmit the digital data to a timing controller... (In [0121] Jeong teaches of sending information from the ADC to the timing controller.  The circuit which provides the path from the ADC to the TC is considered the transmission circuit);
Although Jeong teaches of a transmission circuit, Jeong does not explicitly teach;
a transmission circuit configured to transmit the digital data to a timing controller through a bus lane,
However, in the same field of endeavor, Kwon discloses of using a BUS-Line for sharing pixel information to the timing controller ([0034], See Fig. 3).  In addition, Kwon illustrates each of a plurality of source driver ICs has a sampling circuit and ADC (See in Fig. 2).  Furthermore, Kwon discloses of operating the source driver ICs in sequence ([0044]), thereby indicating that an operation of controlling the sequence operation of the ICs is well-known in the art.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the display driving device as taught by Jeong, wherein each DDIC data driving IC has an ADC and a transmission circuit for providing data to a timing controller from the ADC, to include the feature of having a plurality of source driver ICs which include a ADC and sampling circuit to providing pixel information to a timing controller via a bus, as disclosed by Kwon to provide an operation which easily controls the operation sequence and operation time of the display ([0010]).
Although the combination of Jeong and Kwon disclose the sequence operation of source driver ICs providing pixel information relating to driving transistors to a timing controller, they do not explicitly disclose:
wherein the sensing circuit of the second source driver holds the input signals while the first source driver transmits the digital data.
However, in the same field of endeavor, Lee discloses in [0138] of having a plurality of source driver ICs which includes a sensing block which includes multiple sample/hold circuits and an ADC (Fig. 4) and wherein the source driver IC samples pixel information via SSP and sequentially outputs digital data via the ADC and receives input data from operation of one of the SWo switches ([0082]).  Therefore, sequentially operating switch, SWo across the plurality of driver ICs, would cause a situation wherein the sensing circuit of the second source driver IC and third source driver IC holds the input signals while the first source driver IC transmits the digital data.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the source driver ICs disclosed by the combination of Jeong and Kwon; to include the feature disclosed by Lee (stated above), to detect the electrical characteristics of sub-pixels ([0004]).
Regarding dependent claim 2, Jeong, as modified by Kwon and Lee, discloses the display driving device of claim 1, wherein:
when the first source driver completes the transmission of the digital data, the multiplexer of the second source driver transmits the input signals of the multi-channel to the analog-to-digital converter (Jeong teaches of receiving data from sampling/hold circuits by the MUX, Lee discloses of only providing one channel of data from the sample/hold circuit in sequence.  Therefore, when the first source driver completes the transmission of data, the next channel in line would be the second driver and the MUX and ADC of the second source driver IC would start providing data to the MUX and then to the ADC from the multi-channel).
Regarding dependent claim 3, Jeong, as modified by Kwon and Lee, discloses the display driving device of claim 2, wherein:
while the analog-to-digital converter converts the input signals into the digital data, the transmission circuit transmits the digital data to the timing controller (As cited in claim 1, the output of the ADC is provided to the timing controller).
Regarding dependent claim 4, Jeong, as modified by Kwon and Lee, discloses the display driving device of claim 1, wherein each of the first source driver and the second source driver further comprises a control circuit configured to
generate carry signals for the multi-channel in response to a sampling signal provided by the timing controller (Kwon teaches in [0082] of providing a carry signal (sampled signal) based on the sampling signal, SSP provided by a timing controller as the timing controller provides the driving timings and control signals to the plurality of source driver ICs ([0135])).
Regarding dependent claim 5, Jeong, as modified by Kwon and Lee, discloses the display driving device of claim 4, wherein:
the sensing circuit of each of the first source driver and the second source driver samples and holds the input signals of the multi-channel in response to the sampling signal (Lee illustrates the holding of input signals from the multi-channel in the response to the sampling signal, SSP).
Regarding dependent claim 6, Jeong, as modified by Kwon and Lee, discloses the display driving device of claim 4, wherein:
the multiplexer of each of the first source driver and the second source driver transmits the input signals to the analog-to-digital converter in response to the carry signals for the multi-channel (The carry signal is the sampled input signal, which is ultimately provided to the ADC via the multi-channel as they are provided to the multi-channel from the display).
Regarding dependent claim 7, Jeong, as modified by Kwon and Lee, discloses the display driving device of claim 4, wherein:
the control circuit of the second source driver disables the carry signals while the first source driver transmits the digital data (Based on the sequence operation between the first and second data driver as disclosed by the combination of references, the carry signals of the second source would be effectively disabled (not transmitted) during a time when the first data driver transmits the signals).
Regarding dependent claim 8, Jeong, as modified by Kwon and Lee, discloses the display driving device of claim 7, wherein:
when the first source driver completes the transmission of the digital data, the control circuit of the second source driver enables the carry signals for the multi-channel (Using the sequence taught by the combination of references, the first data driver would complete the transmission of digital data before the operation of transferring (enabling) data by the second data driver for providing the carry signals of the multi-channel).
Regarding independent claim 9, Jeong teaches a display device comprising:
a display panel; and (Fig. 1, display panel, 20);
a first source driver; a second source driver, and a third source driver each configured to provide a source signal to the display panel and sense characteristics of the display panel (In [0132], Jeong teaches of having a plurality of source driver ICs (DDICs) each having DACs and an ADC and connected to a plurality of data lines (Figs. 9 and 13).  The ICs operate to provide output voltages to the plurality of data lines and sense pixel voltages from sub-pixels ([0006-0009], in view of Fig. 13);
wherein each of the first source driver, the second source driver, and the second source driver comprise:
a sensing circuit configured to sample and hold input signals of a multi-channel coupled to the display panel (Fig. 9 illustrates the use of a DACs, ADCs which are connected to the plurality of data lines of Fig. 13.  Fig. 9 illustrates the sensing block having a plurality of sample and hold circuit, SH (23_1 though 23_m) of a multi-channel input coupled and provided from the display panel);
a multiplexer configured to transmit the input signals held by the sensing circuit (MUX, 22 which receives input from the sensing circuit);
an analog-to-digital converter configured to convert, into digital data, the input signals received from the multiplexer; and (ADC, 21 which receiving data from the MUX);
a transmission circuit configured to transmit the digital data to a timing controller... (In [0121] Jeong teaches of sending information from the ADC to the timing controller.  The circuit which provides the path from the ADC to the TC is considered the transmission circuit);
Although Jeong teaches of a transmission circuit, Jeong does not explicitly teach;
a transmission circuit configured to transmit the digital data to a timing controller through a bus lane,
However, in the same field of endeavor, Kwon discloses of using a BUS-Line for sharing pixel information to the timing controller ([0034], See Fig. 3).  In addition, Kwon illustrates each of a plurality of source driver ICs has a sampling circuit and ADC (See in Fig. 2).  Furthermore, Kwon discloses of operating the source driver ICs in sequence ([0044]), thereby indicating that an operation of controlling the sequence operation of the ICs is well-known in the art.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the display driving device as taught by Jeong, wherein each DDIC data driving IC has an ADC and a transmission circuit for providing data to a timing controller from the ADC, to include the feature of having a plurality of source driver ICs which include a ADC and sampling circuit to providing pixel information to a timing controller via a bus, as disclosed by Kwon to provide an operation which easily controls the operation sequence and operation time of the display ([0010]).
Although the combination of Jeong and Kwon disclose the sequence operation of source driver ICs providing pixel information relating to driving transistors to a timing controller, they do not explicitly disclose:
wherein while the first source driver transmits the digital data, the sensing circuit of each of the source driver and the third source driver holds the input signals
However, in the same field of endeavor, Lee discloses in [0138] of having a plurality of source driver ICs which includes a sensing block which includes multiple sample/hold circuits and an ADC (Fig. 4) and wherein the source driver IC samples pixel information via SSP and sequentially outputs digital data via the ADC and receives input data from operation of one of the SWo switches ([0082]).  Therefore, sequentially operating switch, SWo across the plurality of driver ICs, would cause a situation wherein the sensing circuit of the second source driver IC and third source driver IC holds the input signals while the first source driver IC transmits the digital data.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the source driver ICs disclosed by the combination of Jeong and Kwon; to include the feature disclosed by Lee (stated above), to detect the electrical characteristics of sub-pixels ([0004]).
Regarding dependent claim 10, Jeong, as modified by Kwon and Lee, discloses the display device of claim 9, wherein:
when the first source driver completes the transmission of the digital data, the multiplexer of the second source driver transmits the input signals to the analog-to-digital converter, and the sensing circuit of the third source driver holds the input signals (Based on the sequential operation disclosed by the combination of references, when the first source driver finishes transmitting information, the second source driver begins operation by activating the first SWo switch.  Since the SWo switches are operated in sequence (as taught by Lee), when the second source driver is operating (after the first one is completed), the third source driver is only holding the input signals (sampled signals) and has not transmitted the signals to the ADC as the SWo switches of the third source driver has not begun operating yet).
Regarding dependent claim 11, Jeong, as modified by Kwon and Lee, discloses the display device of claim 10, wherein:
while the analog-to-digital converter converts the input signals into the digital data, the transmission circuit transmits the digital data to the timing controller (As cited in claim 1, the output of the ADC is provided to the timing controller).
Regarding independent claim 12, Jeong teaches a display driving device comprising:
a first source driver (In [0132], Jeong teaches of having a plurality of source driver ICs (DDICs) each having DACs and an ADC and connected to a plurality of data lines (Figs. 9 and 13));
the first source driver comprises:
a sensing circuit configured to sample and hold input signals of a multi-channel (Fig. 9 illustrates the use of a DACs, ADCs which are connected to the plurality of data lines of Fig. 13.  Fig. 9 illustrates the sensing block having a plurality of sample and hold circuit, SH (23_1 though 23_m) of a multi-channel input);
a multiplexer configured to transmit the input signals held by the sensing circuit in response to carry signals for the multi-channel (MUX, 22 which receives input from the sensing circuit. Kwon teaches in [0082] of providing a carry signal (sampled signal) based on the sampling signal, SSP provided by a timing controller as the timing controller provides the driving timings and control signals to the plurality of source driver ICs ([0135]). The carry signal is the sampled input signal, which is ultimately provided to the ADC via the input signals of the multi-channel as they are provided for the multi-channel from the display);
an analog-to-digital converter configured to convert, into digital data, the input signals received from the multiplexer; and (ADC, 21 which receiving data from the MUX);
a transmission circuit configured to transmit the digital data to a timing controller... (In [0121] Jeong teaches of sending information from the ADC to the timing controller.  The circuit which provides the path from the ADC to the TC is considered the transmission circuit);
a control circuit configured to generate the carry signals in response to a sampling signal provided by the timing controller and provide the carry signals to the multiplexer, (The carry signals are the sampled signals of the input signals generated by the multi-channel and are provided by a sampling signal, SSP (Lee) provided by the TC as the TC provides the control signals to the source drivers.  The carry signals are ultimately provided to the multiplexer at the output of the control circuit and based on a sampling signal provided by the TC (See Lee, Fig. 5));
Although Jeong teaches of a transmission circuit, Jeong does not explicitly teach;
a transmission circuit configured to transmit the digital data to a timing controller through a bus lane,
However, in the same field of endeavor, Kwon discloses of using a BUS-Line for sharing pixel information to the timing controller ([0034], See Fig. 3).  In addition, Kwon illustrates each of a plurality of source driver ICs has a sampling circuit and ADC (See in Fig. 2).  Furthermore, Kwon discloses of operating the source driver ICs in sequence ([0044]), thereby indicating that an operation of controlling the sequence operation of the ICs is well-known in the art.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the display driving device as taught by Jeong, wherein each DDIC data driving IC has an ADC and a transmission circuit for providing data to a timing controller from the ADC, to include the feature of having a plurality of source driver ICs which include a ADC and sampling circuit to providing pixel information to a timing controller via a bus, as disclosed by Kwon to provide an operation which easily controls the operation sequence and operation time of the display ([0010]).
Although the combination of Jeong and Kwon disclose the sequence operation of source driver ICs providing pixel information relating to driving transistors to a timing controller, they do not explicitly disclose:
wherein the sensing circuit of the second source driver holds the input signals while the first source driver transmits the digital data.
However, in the same field of endeavor, Lee discloses in [0138] of having a plurality of source driver ICs which includes a sensing block which includes multiple sample/hold circuits and an ADC (Fig. 4) and wherein the source driver IC samples pixel information via SSP and sequentially outputs digital data via the ADC and receives input data from operation of one of the SWo switches ([0082]).  Therefore, sequentially operating switch, SWo across the plurality of driver ICs, would cause a situation wherein the sensing circuit of the second source driver IC and third source driver IC holds the input signals while the first source driver IC transmits the digital data.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the source driver ICs disclosed by the combination of Jeong and Kwon; to include the feature disclosed by Lee (stated above), to detect the electrical characteristics of sub-pixels ([0004]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chad Dicke whose telephone number is (571)270-7996.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAD M DICKE/Primary Examiner, Art Unit 2693